Appeal by the defendant from an order of the Supreme Court, Kings County (Chambers, J.), dated March 25, 2004, which, pursuant to Correction Law article 6-C, adjudicated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act was properly made upon findings of fact and conclusions of law. The determination was based upon the recommendation of Board of Examiners of Sex Offenders and was supported by clear and convincing evidence (see People v Dong V. Dao, 9 AD3d 401 [2004], lv denied 3 NY3d 609 [2004]; People v Girup, 9 AD3d 913 [2004]; People v Delmarle, 2 AD3d 1446, 1447 [2003]). H. Miller, J.P., Cozier, Goldstein and Skelos, JJ., concur.